Citation Nr: 1425775	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active duty service from October 1953 to August 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing in his October 2013 substantive appeal, but subsequently withdrew his request in April 2014.

In an April 2014 brief, the Veteran's representative raised the issue of service connection for a foot disorder other than pes planus.  Citing to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the representative argued that such claim should be considered part and parcel of the Veteran's service connection for pes planus claim.  However, Clemons specifically provides that if there is a final agency decision denying a claim based on a particular diagnosis and a new and different diagnosis is subsequently raised for VA's consideration, the second diagnosis is to be considered a separate claim.  Id. at 7 (citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)).  

As the Board does not have jurisdiction over this separate and distinct claim of service connection for a foot disability other than pes planus (because it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ)), it is hereby referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.





REMAND

The Board's review of the record finds as a preliminary matter that there is a notice deficiency that is prejudicial to the Veteran.  Specifically, a final May 2001 rating decision denied service connection for pes planus on the bases that there was (1) no evidence the Veteran had a pes planus disability, and (2) no evidence that a pes planus disability would be related to the Veteran's service.

Under Kent v. Nicholson, 20 Vet App. 1 (2006), proper notice in a claim to reopen must include notice of the evidence and information necessary to substantiate the underlying claim, notice of the basis for the prior denial of the claim, and notice of what type of evidence would be considered "new and material."

The Kent notice provided advised the Veteran that the basis for the prior denial was that "the condition neither occurred in nor was caused by service."  Given the circumstances of this case, i.e., that the  service treatment records (STRs) are lost, a finding that nothing in service is shown would not necessarily be fatal to the Veteran's claim (alternate source evidence can provide an alternate basis for substantiating disease or injury in service and nexus elements of the claim).  More critical at this point, but not mentioned in the notice letter, is that the prior denial was based on a finding that there was no evidence that the Veteran has a pes planus disability.  Without notice that evidence of a current pes planus disability is needed to reopen the claim, the Veteran could not be expected seek out/submit for the record evidence that he does have a current pes planus disability, and in fact he has not.  Accordingly, a remand for corrective notice, and any further development that flows from the Veteran's response to that notice, is necessary.

The case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be notified that the bases for the previous denial of his claim were that (a) he was not shown to have such disability and (b) there was no evidence a pes planus disability may be related to his service.  He should be further notified that, as a threshold matter, to reopen his claim, he must submit evidence that he does have pes planus.  Furthermore, he must be advised that to substantiate the underlying claim of service connection, there must be evidence that pes planus is etiologically related to a disease or injury in service (and that given that his STRs are unavailable, this can be established by credible lay evidence of incurrence in service and evidence of continuity since service, or other competent evidence of a nexus).

2.  The AOJ should then review the record, arrange for any further development suggested by the Veteran's response (e.g., for records, an examination, etc.), and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

